FAIRFAXNews Release TSX Stock Symbol:FFH and FFH.U TORONTO, November 25, 2009 FAIRFAX ANNOUNCES QUARTERLY DIVIDEND ON SERIES C PREFERRED SHARES Fairfax Financial Holdings Limited (TSX: FFH and FFH.U) announces that it has declared a dividend of C$0.34362 per share on its Series C Preferred Shares, payable on December 31, 2009 to shareholders of record on December 7, 2009.Applicable Canadian withholding tax will be applied to dividends payable to non-residents of Canada. Fairfax Financial Holdings Limited is a financial services holding company which, through its subsidiaries, is engaged in property and casualty insurance and reinsurance and investment management. -30- For further information, contact: Greg Taylor, Chief Financial Officer, at (416) 367-4941 Media Contact Paul Rivett, Chief Legal Officer, at (416) 367-4941 FAIRFAX
